ORDER

PER CURIAM.
AND NOW, this 23rd day of October, 2014, the Petition for Allowance of Appeal is GRANTED. The issue is:
Whether records showing the rates dental providers receive for treating Medicaid enrollees are “public records” subject to disclosure under the Righi>-to-Know Law when DPW’s contracts with [MCOjs mandate that it have possession of or “ready access” to such records, and when such records *215directly relate to the governmental function of providing dental care to Medicaid enrollees[.]
The Prothonotary shall establish parallel briefing tracks for this case and Department of Public Welfare v. Eiseman, No. 129-31 EAL 2014, and the two cases, though not consolidated, shall be listed for argument at the same Court session.